Citation Nr: 0819299	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  07-06 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In March 2007, the veteran submitted additional evidence to 
the Board.  The additional evidence was not accompanied by a 
waiver of initial RO consideration. 
 
In May 2008, the veteran's case was advanced on the docket 
under the provisions of 38 C.F.R. § 20.900(c) on the basis 
that good or sufficient cause has been shown.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2007).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007). 

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantial gainful employment.  38 C.F.R. § 
4.16(a) (2007). 
 
In this case, the veteran was awarded a 70 percent rating for 
his PTSD by a February 2004 Board decision.  The veteran is 
additionally service connected for the residuals of a shell 
fragment wound, right buttock and anterior thigh with 
retained foreign bodies at a 20 percent disability rating; 
residuals, shell fragment wound back with retained foreign 
bodies at a 10 percent disability rating; residuals shell 
fragment wound left leg with post traumatic neuritis of the 
left saphenous cutaneous branch of the femoral nerve at a 10 
percent disability rating; with noncompensable ratings 
assigned for residuals of shell fragment wounds in the left 
thigh and penis.  The veteran's combined evaluation for 
compensation is 80 percent.  Thus, he meets the specific 
percentage requirements of 38 C.F.R. § 4.16(a).  However, the 
Board must also consider whether he is unable to secure or 
follow a substantially gainful occupation due to his service-
connected disabilities.

The veteran originally filed for TDIU during October 2005.  
The Board notes that the veteran's employer submitted a 
statement that the veteran was working as of March 2006.  
However, the veteran contends in a brief dated in February 
2007 that he became unemployed due to his service-connected 
disabilities during November 2005 and that he remained 
unemployed.  In a subsequent brief received at the Board 
during April 2008, the veteran indicates that he has been 
disabled and not working since July 2006.  He additionally 
submitted evidence indicating that he is receiving Social 
Security disability payments; however, there is no indication 
for what disability he is receiving such payments.  Evidence 
of record suggests the veteran's place of employment shut 
down at the end of July 2006.

The Court has long held that the duty to assist includes 
requesting information and records from the Social Security 
Administration which were relied upon in any disability 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) 
(VA is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 
3.159(c)(2).  Therefore, the veteran's records determining 
his Social Security benefit must be requested.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, the veteran should be afforded a VA examination, 
with review of the claims file to include all previous 
development completed, to ascertain the affect of the 
veteran's service connected disabilities on his ability to be 
gainfully employed. 

The Board notes that additional evidence has been added to 
the claims folder since the issuance of the statement of the 
case in February 2007.  Any pertinent evidence that is 
accepted by the Board must be referred to the RO for review 
and preparation of a supplemental statement of the case, 
unless this procedural right is waived by the appellant.  See 
38 C.F.R. § 20.1304(c) (2007).  The additional evidence in 
this case appears to have been received without waiver of the 
appellant's right to have that evidence initially considered 
by the RO.  Therefore, the additional evidence should be 
considered by the RO/AMC on readjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.
 
2.  Obtain and associate with the claims 
file relevant VA treatment records from 
the East Orange VA healthcare system 
dating since February 2007.

3.  Schedule the veteran for a VA general 
medical examination and a social and 
industrial survey to determine whether his 
service-connected disabilities preclude 
him from engaging in substantially gainful 
employment, without regard to his age.  
The claims folder must be made available 
to and reviewed by the examiners.  A 
rationale for all opinions expressed 
should be provided. 

4.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 

 


